DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 02/15/2022.

2.    	Claims 1-2, 7, 9-13, and 15-19 are pending. Claims 1-2, 9, 11, 13 and 15-19 are in independent 

forms. Claims 1-2, 7, and 9-13  has been amended. Claims 3-6, 8, and 14 has been cancelled. Claims 15-

19 are new.
Examiner Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with LAWRENCE EISEN on March 10, 2022.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
1.	(Currently Amended) A communication system comprising a large number of user apparatuses configured to communicate with each other via a network and a server apparatus that is connected to the network and controls communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;

user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses,
wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution 
the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to derive from the synchronization information a solution that is common to the solution generated in the user apparatus that does not receive the synchronization information and designate the derived solution as an initial solution, thereby
allowing synchronization of the solutions between the specified user apparatuses.


2.	(Currently Amended) A server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and

each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses, 
wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution that is configured to generate by the user solution generation means in one of the specified user 
the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to derive from the synchronization information a solution that is common to the solution generated in the user apparatus that does not receive the synchronization information and designate the derived solution as an initial solution, thereby
allowing synchronization of the solutions between the specified user apparatuses.

3-6.	Cancelled. 

7.	(Previously Presented) The server apparatus according to Claim 2, wherein the server apparatus includes a plurality of sub-server apparatuses that are configured to generate an initial solution synchronized between at least a plurality of the user apparatuses and performing encrypted communication with each other via the network, and
if the specified user apparatuses are configured to generate an initial solution synchronized with solutions generated by each of two sub-server apparatuses, the two sub-server apparatuses or a combination of the two sub-server apparatuses and another sub-server apparatus configured to support encrypted communication with both the two sub-server apparatuses cooperate with each other to provide the synchronization information generation means and the server transmission means.

8.	Cancelled. 

9.	(Currently Amended) A server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being configured to communicate with 
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;

synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses,
wherein at least one of the user apparatuses further comprises means that generates the initial solution using the specification information when receiving the synchronization information from the server apparatus, 
wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution that is configured to generate by the user solution generation means in one of the specified user apparatuses and a solution used as the initial solution that is configured to generate by the user solution generation means in the other of the specified user apparatuses to any of the user apparatuses as the specified user apparatuses,
the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to derive from the synchronization information a solution that is common to the solution generated in the user apparatus that does not receive the synchronization information and designate the derived solution as an initial solution, thereby
allowing synchronization of the solutions between the specified user apparatuses.


wherein the computer apparatus comprises the user solution generation means, the user encryption means, the user decryption means and the means that generates the initial solution.

11.	(Currently Amended) A method performed in a server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system comprising the large number of user apparatuses and the server apparatus, the user apparatuses configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,

the method comprises steps performed by the server apparatus that comprises one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including: server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses, and the steps including:
a step of receiving the specification information from one of the specified user apparatuses;
a step of generating synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
a step of transmitting the synchronization information to at least one of the specified user apparatuses,
wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution that is configured to generate by the user solution generation means in one of the specified user apparatuses and a solution used as the initial solution that is configured to generate by the user solution generation means in the other of the specified user apparatuses to any of the user apparatuses as the specified user apparatuses,
the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to derive from the synchronization information a solution that is common to the solution generated in the user apparatus that does not receive the synchronization information and designate the derived solution as an initial solution, thereby


12.	(Previously Presented) A user apparatus that forms the communication system in corporation with the server apparatus according to Claim 2, wherein the user apparatus is configured to perform:
a step of the user transmission means transmitting specification information, which is information that specifies both the specified user apparatuses, to the server apparatus, and
a step of generating the initial solution using the specification information when receiving the synchronization information.

13.	(Previously Presented) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the a computer to function as a server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user 
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the instructions further cause the computer to function as:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses, 
wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution that is configured to generate by the user solution generation means in one of the specified user apparatuses and a solution used as the initial solution that is configured to generate by the user solution generation means in the other of the specified user apparatuses to any of the user apparatuses as the specified user apparatuses,
the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to 
allowing synchronization of the solutions between the specified user apparatuses.

14.	Cancelled 

15.	(Currently Amended) A communication system comprising a large number of user apparatuses configured to communicate with each other via a network and a server apparatus that is connected to the network and controls communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,

the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses,
wherein the server apparatus is configured to transmit first information derived by performing a reversible operation on both a solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in one of the specified user apparatuses as the synchronization information to the one of the specified user apparatuses, and transmit second information derived by performing a reversible operation on both the solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in the other of the specified user apparatuses as the synchronization information to the other of the specified user apparatuses, and
the one of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution from the synchronization information, which is the first information, and designate the derived solution as an initial solution,

thereby allowing synchronization of the solutions between the user apparatuses.

16.	(Currently Amended) A server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means 
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses,
wherein the server apparatus is configured to transmit first information derived by performing a reversible operation on both a solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in one of the specified user apparatuses as the synchronization information to the one of the specified user apparatuses, and transmit second information derived by performing a reversible operation on both the solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in the other of the specified user apparatuses as the synchronization information to the other of the specified user apparatuses, and
the one of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution from 
the other of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution that is common to the solution generated in the one of the specified user apparatuses from the synchronization information, which is the second information, and designate the derived solution as an initial solution, 
thereby allowing synchronization of the solutions between the user apparatuses.

17.	(Currently Amended)  A server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system including the large number of user apparatuses and the server apparatus, the user apparatuses being configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user 
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the server apparatus comprises one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
server reception means that receives the specification information from one of the specified user apparatuses;
server solution generation means configured to generate solutions that are the same as the solutions generated by the user solution generation means in each of the user apparatuses and is synchronized with the solution generated by the user solution generation means in each of the user apparatuses, based on initial solutions that are the same as the initial solutions in the user apparatuses that are different between the user apparatuses;
synchronization information generation means that generates synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
server transmission means that transmits the synchronization information to at least one of the specified user apparatuses,
wherein the user apparatus has:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and

the user apparatus is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the specified user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses, and
the user apparatus further comprises means that generates the initial solution using the specification information when receiving the synchronization information from the server apparatus,
wherein the server apparatus is configured to transmit first information derived by performing a reversible operation on both a solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in one of the specified user apparatuses as the synchronization information to the one of the specified user apparatuses, and transmit second information derived by performing a reversible operation on both the solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in the other of the specified user apparatuses as the synchronization information to the other of the specified user apparatuses, and
the one of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution from the synchronization information, which is the first information, and designate the derived solution as an initial solution,
the other of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution that is common to the solution generated in the one of the specified user apparatuses from the synchronization information, which is the second information, and designate the derived solution as an initial solution, 
thereby allowing synchronization of the solutions between the user apparatuses.

18.	(Currently Amended) A method performed in a server apparatus that forms a communication system in cooperation with a large number of user apparatuses, the communication system comprising the large number of user apparatuses and the server apparatus, the user apparatuses configured to communicate with each other via a network, and the server apparatus being connected to the network and controlling communication between the user apparatuses,
wherein each of the user apparatuses has one or more processors; and
memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including:
user solution generation means configured to successively generate solutions based on an initial solution, the generated solution being a string of a predetermined number of characters of at least one type selected from among letters, numerals and symbols, and a same solution being always generated under a same condition;
user encryption means that performs a processing of encrypting transmission data, which is to be transmitted, into encrypted data using the solution generated by the user solution generation means;
user transmission means that transmits the encrypted data to another apparatus;
user reception means that receives the encrypted data from another apparatus; and
user decryption means that performs a processing of decrypting the received encrypted data using the solution generated by the user solution generation means into the transmission data,
each of the user apparatuses is configured so that, if specified user apparatuses, which are two user apparatuses that are to perform encrypted communication, have a common initial solution, the specified user apparatuses are configured to support encrypted communication by the user solution generation means in each of the two user apparatuses generating common solutions synchronized between the two user apparatuses, thereby allowing the user decryption means in one of the user apparatuses to decrypt encrypted data generated from transmission data by the user encryption means in the other of the user apparatuses, transmitted from the other of the user apparatuses and received at the user reception means of the one of the user apparatuses,
each of the user apparatuses is configured to transmit specification information, which is information that specifies both the specified user apparatuses, to the server apparatus from the user transmission means thereof, and
the method comprises steps performed by the server apparatus that comprises one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-executable means executable by the one or more processors, the computer-executable means including: server solution generation means configured to generate solutions that are the same as the 
a step of receiving the specification information from one of the specified user apparatuses;
a step of generating synchronization information, which is information required for the specified user apparatuses that obtain the same initial solution to synchronize the solutions between the specified user apparatuses, using the solution generated by the server solution generation means; and
a step of transmitting the synchronization information to at least one of the specified user apparatuses,
wherein the server apparatus is configured to transmit first information derived by performing a reversible operation on both a solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in one of the specified user apparatuses as the synchronization information to the one of the specified user apparatuses, and transmit second information derived by performing a reversible operation on both the solution used as the initial solution and a solution that is configured to be generated by the user solution generation means in the other of the specified user apparatuses as the synchronization information to the other of the specified user apparatuses, and
the one of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution from the synchronization information, which is the first information, and designate the derived solution as an initial solution,
the other of the specified user apparatuses is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information transmitted from the server apparatus using a new solution generated by the user solution generation means to derive a solution that is common to the solution generated in the one of the specified user apparatuses from the synchronization information, which is the second information, and designate the derived solution as an initial solution, thereby
allowing synchronization of the solutions between the user apparatuses.


Response to Arguments

4.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.

Allowable Subject Matter
5.	Claims 1-2, 7, 9-13, and 15-19 are allowed over the Prior Art of record.
6.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Nakamura (US No. 2011/0305334 A1) and Park (US No. 2005/0004923 A1) which teach the claimed invention however fails to disclose the limitations of wherein the server apparatus is configured to transmit, as the synchronization information, information derived by performing a reversible operation on both a solution used as the initial solution that is configured to generate by the user solution generation means in one of the specified user apparatuses and a solution used as the initial solution that is configured to generate by the user solution generation means in the other of the specified user apparatuses to any of the user apparatuses as the specified user apparatuses, the user apparatuses of the specified user apparatuses that does not receive the synchronization information is configured to designates a new solution generated by the user solution generation means under a predetermined condition as an initial solution, and the user apparatus of the specified user apparatuses that receives the synchronization information transmitted from the server apparatus is configured to perform a reverse operation that is reverse to the reversible operation on the synchronization information using a new solution generated by the user solution generation means to derive from the synchronization information a solution that is common to the solution generated in the user apparatus that does not receive the synchronization information and designate the derived solution as an initial solution, thereby allowing synchronization of the solutions between the specified user apparatuses that the instant system, a server apparatus, method, computer readable storage media uses as claimed in independent claims 1-2, 9, 11, 13, 15-19.  
Hence the prior art of record fails to teach the invention as set forth in claims 1-2, 7, 9-13, and 15-19 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436